         Case 1:20-cv-01022-MKV Document 10 Filed 03/31/21 Page 1 of 1


                                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                     ELECTRONICALLY FILED
                                                                                  DOC #:
 ALBERTO GONZALEZ,                                                                DATE FILED: 3/31/2021

                                Plaintiff,
                                                                    1:20-cv-01022-MKV
                        -against-
                                                                  ORDER OF DISMISSAL
 JEAN ATELIER LLC

                                Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Complaint in this action was filed on February 5, 2020 [ECF No. 1]. Plaintiff took

no action to prosecute this case until December 8, 2020, when he requested a certificate of

default for Defendant. The certificate of default was issued the next day [ECF No. 9], but

Plaintiff has taken no action to prosecute this case since then. Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued for failure to prosecute without

costs to any party and without prejudice to restoring the action to this Court’s calendar if the

application to restore the action is made by April 30, 2021. If no such application is made by that

date, today’s dismissal of the action is with prejudice. See LeSane v. Hall’s Sec. Analyst, Inc., 239

F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962)).



SO ORDERED.
                                                      _________________________________
                                                      _ ______
                                                      __    ____________
                                                                       ________
                                                                             ____
                                                                                ____
                                                                                  _ _____
                                                                                       ___
                                                                                        ____
                                                                                           __
                                                                                           ___
Date: March 31, 2021                                  MARY YKKAY
                                                               AY V VYSKOCIL
                                                                     YSKOCI
                                                                     YS       CIIL
      New York, NY                                    United States District
                                                             States Di strict Judge
                                                                     ist
